MEMORANDUM **
Lithia Motors, Inc., Lithia Support Services, Inc., and certain officers and employees of Lithia Motors, Inc. (collectively Lithia Appellants) appeal the district court’s denial of Lithia Appellants’ motion to compel arbitration.
The district court properly denied Lithia Appellants’ motion to compel arbitration because Lithia Appellants waived their right to compel arbitration through their substantial use of court proceedings and their significant delay in seeking arbitra*647tion. See Van Ness Townhouses v. Mar Indus. Corp., 862 F.2d 754, 759 (9th Cir.1989), as amended (holding that a party waived any right to compel arbitration due to the delayed demand to compel arbitration and active litigation of the matter through, inter alia, pleadings and motions practice).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.